IN THE UNITED STATES DISTRICT COURT

F0R THE DISTRICT oF CoLUMBIA F I L E D
AUG -lc 2011
SHARQAW1 ABDU ALI AL-HAJJ cum u.s_ mgmt & Bankruptcy
(ISN 1457)’ Court§lorthe Distrlctof columbia
Petitioner,

Civil Action No. 09-cv-745 (RCL)
v.

BARACK OBAMA, et al.,

Respondents.

\@/\é€€\/§/\_/§\./§£

ORDER

Upon consideration of Respondents’ Unopposed Motion for Relief from the Court-
Ordered Deadline to File an Unclassifled Version of the Amended Factual Return, the Court:

ORDERS that the motion is GRANTED; and

ORDERS that Respondents shall have until October 4, 201 l, to complete processing the
amended factual return and to serve on Petitioner’s counsel a proposed public return in which
Respondents seek to deem information "protected."

SO ORDERED

Dared; g/f[[/ 

United/States ‘I§istrict Judge